DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s response filed July 6, 2021 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-17 and 36-41 are currently pending. Claims 18-35 are cancelled.  Claims 1 and 5-7 have been amended.  Claims 39-41 are newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejections Maintained
Claims 1-3, 5-17, 36 and new claims 39-41, are rejected under 35 U.S.C. 103 as being unpatentable over Nankervis et al., (US 2015/0140654, published May 21, 2015; IDS 2/10/2020, previously cited) (“Nankervis”).
The rejection has been updated in view of Applicant’s amendment to the claims, submitted July 6, 2021.
Nankervis is directed to methods for expanding cells in a bioreactor system, e.g. Quantum® cell expansion system, including stem cells for a variety of treatments and clinical application for a range of diseases (Abstract and paragraphs [0002] and [0188]-[0190]).
	Regarding claim 1, Nankervis teaches a cell expansion system (CES) and methods for expanding cells by loading and distributing cells in a bioreactor (i.e. bioreactor comprises a plurality of cells), comprising hollow fibers, wherein the cells are added to a fluid circulating within the bioreactor of the CES (paragraph [0007]). Nankervis illustrates the CES in FIGs. 1A, 1B and 1C. 
	Nankervis (paragraphs [0242]-[0253]) teaches specific steps for loading the bioreactor on Day 0 with cells from the cell inlet bag until the bag is empty. Thus, the teaching of Nankervis meets the limitation of “loading the cells into a bioreactor of a cell expansion system”.
	As to the limitation “wherein the bioreactor comprises a first portion and a second portion”, it is noted that the CES system disclosed by Nankervis comprises a circulation pathway identified as an intracapillary loop (IC loop) and a circulation pathway identified as an extracapillary loop (EC loop) (FIGs. 1A and 1B; paragraphs [0041], [0046] and [0052]).  The intracapillary loop is considered to read on “a first portion” and the extracapillary loop is considered to read on “a second portion”. Thus, wherein the bioreactor comprises a first portion and a second portion”.
	As to the limitations “…feeding the cells, wherein the feeding comprises moving, during a first time period, a first volume of a fluid at a first flow rate into the first portion of the bioreactor,
	 wherein the fluid comprises media, and 
	wherein the bioreactor comprises a plurality of the cells; and 
moving, during the first time period, a second volume of the fluid at a second flow rate into the first portion of the bioreactor, 
	wherein a direction of the second flow rate of the fluid into the bioreactor is opposite to a direction of the first flow rate of the fluid into the bioreactor”, it is first noted that Nankervis teaches the circulating fluid is synonymous with media and fluid media (paragraph [0045]), and Nankervis’ teaching at Table 23 (paragraph [0263]) discloses the solution that is circulated after cell loading is media with protein. Thus, Nankervis’ teaching reads on “wherein the fluid comprises media”.  
	Nankervis (paragraph [0128]) teaches circulation of the fluids into the bioreactor feeds and provides nutrients to the cells, thus the circulation of media to the cell seeded bioreactor is considered to read on “feeding the cells”.
	As to the limitations directed to the movement of the first volume of fluid and the second volume of fluid, it is noted that although Nankervis (FIGs. 1B and 1C) illustrates fluids moving in one direction, it is noted that Nankervis, at paragraphs [0254]-[0270], teaches various steps regarding the Bull’s Eye Attachment process that takes place at Day 0 (i.e. first time period), subsequent to loading the bioreactor with cells to promote cell attachment to the hollow fibers.  Nankervis (paragraph [0259]) specifically teaches first portion) at a flow rate of 50 mL/min (first flow rate, positive direction of flow).  Nankervis further teaches that Step 6 (Day 0, i.e. first time period) moves the media and cells in the IC loop (i.e. first portion) in a negative direction (i.e. opposite) and at a lower flow rate (i.e. -25 mL/min, second flow rate) in order to avoid removing cells that have already attached to the bioreactor hollow fibers.  Given that Nankervis has loaded the bioreactor with cells prior to the Bull’s Eye Attachment process (see paragraphs [0242]-[0246]), Nankervis’ teaching is considered to read on “wherein the bioreactor comprises a plurality of the cells”.
	Thus, Nankervis’ teaching at paragraphs [0254]-[0270] reads on “moving, during a first time period, a first volume of a fluid at a first flow rate into the first portion of the bioreactor,
	 wherein the fluid comprises media, and 
	wherein the bioreactor comprises a plurality of the cells; and 
moving, during the first time period, a second volume of the fluid at a second flow rate into the first portion of the bioreactor, 
	wherein a direction of the second flow rate of the fluid into the bioreactor is opposite to a direction of the first flow rate of the fluid into the bioreactor”.
	Thus, Nankervis does render obvious the recited moving steps, that is, Nankervis teaches the limitations required by the current claims and as these limitations are found in one reference it is held that moving, during a first time period, a first volume of a fluid at a first flow rate into the first portion of the bioreactor, wherein the fluid comprises media, and wherein the bioreactor comprises a plurality of the cells; and 
prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to move, during a first time period, a first volume of a fluid at a first flow rate into the first portion of the bioreactor, wherein the fluid comprises media, and wherein the bioreactor comprises a plurality of the cells; and move, during the first time period, a second volume of the fluid at a second flow rate into the first portion of the bioreactor, wherein a direction of the second flow rate of the fluid into the bioreactor is opposite to a direction of the first flow rate of the fluid into the bioreactor.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Nankervis.
	Regarding claim 2, Nankervis teaches the bioreactor comprises a hollow fiber membrane (FIG. 16; paragraph [0007]), thus meeting the limitation of claim 2.
	Regarding claim 3, Nankervis teaches the cell expansion method includes non-adherent, e.g. hematopoietic cells (paragraphs [0083] and [0086]), thus meeting the limitation of claim 3.
	Regarding claim 5, Nankervis (FIG. 1B) illustrates the IC loop #802 comprising a first port #801A and a second port #801B at opposing ends of the bioreactor, thus meeting the limitation of claim 5.
	Regarding claim 6, Nankervis (FIG. 1B) illustrates inlet port #801A, thus meeting the limitation of claim 6.
Regarding claims 7 and 8, Nankervis (FIG. 1B and paragraph [0046]) teaches the CES can be operated in a manner wherein fluid media flows into cell growth chamber 801 through IC inlet port 801A, flows through the hollow fibers in the cell growth chamber, and exits via IC outlet port 801B (i.e. second port), which reads on “wherein the second port of the bioreactor operates as an outlet port in a first configuration of the bioreactor”, thus meeting the limitation of claim 7
	Nankervis (paragraph [0046]) further teaches the IC circulation pump 812 may pump the fluid media in a second direction opposite the first direction (i.e. second configuration of the bioreactor). When the CES is operated in this configuration, exit port 801B can be used as an inlet in the reverse direction, which reads on “the second port of the bioreactor operates as an inlet port in a second configuration of the bioreactor, thus meeting the limitation of claim 8.
Regarding claim 9 and the limitation directed at the first and second flow rates being equal, although Nankervis (Table 27 and Table 29) exemplifies different flow rates and is silent as to the first and second flow rates being equal, it is noted that Nankervis (paragraph [0082]) teaches the CES may provide a great deal of flexibility in varying growth conditions and criteria, such as keeping the cells in suspension in the IC loop by circulating media continuously. Thus, one of ordinary skill would be motivated to maintain the first and second flow rates at the same rates in order to circulate the suspended cells at a uniform shear force thus keeping the cells in suspension without the application of additional shear force that may cause stress upon the cells.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the first and second flow rates at the same rates for the predictable result of successfully circulating the suspended cells 
Regarding claim 10, as set forth above regarding claim 1, Nankervis teaches the flow rate at Step 4 is 50 mL/min and the flow rate at Step 6 is -25 mL/min, which reads on “wherein the first flow rate of the fluid is different from the second flow rate of the fluid”, thus meeting the limitation of claim 10.
	Regarding claim 11, Nankervis (FIG. 1B) illustrates the introduction of the first fluid from the media source (#846) (i.e. introducing an inlet volume of the fluid) into the IC loop (#802) (a first fluid flow path). Nankervis further teaches (paragraph [0081]) the various flow rates that can be set for the IC loop, which reads on “an inlet flow rate”, thus meeting the limitation of claim 11.
	Regarding claims 12 and 13 and the limitations that the first flow rate of the fluid comprises a first percentage of the inlet flow rate (claim 12) and the first flow rate of the fluid comprises about fifty percent of the inlet flow rate (claim 13), it is noted that Nankervis exemplifies the IC loop flow rate at Step 4 is 50 mL/min (i.e. first percentage of the inlet flow rate), thus meeting the limitation of claim 12. 
	Nankervis does not further teach whether or not the flow rate of 50 mL/min is about fifty percent of the inlet flow rate (claim 13).  However, it is noted that Nankervis (paragraph [0137] and FIG. 7) teaches activating the IC loop pump to circulate fluid through the IC side of the bioreactor at a first flow rate and Nankervis at paragraph [0138] teaches the first flow rate may be relatively high, and in one embodiment the flow rate is about 100 mL/min. Therefore, given Nankervis’s teaching (paragraphs [0254]-[0270]) indicates the process delivers fluid media in a positive direction and a negative direction (opposite) and the Step 4 flow rate is 50 mL/min, and the Step 6 flow 
Nankervis further teaches the IC loop flow rates can be adjusted to flow rates ranging from 2 mL/min to 500 mL/min for various time periods. Thus, it is well within the purview of the skilled artisan to optimize the inlet flow rate parameter in order to achieve IC loop flow rates, such as fifty percent of the inlet flow rate, that will successfully deliver the fluid media through the IC loop in opposing directions in order to contain the cells in the bioreactor, as is the intention of Nankervis.
It is noted that “[W[here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. “ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).
Regarding claims 14 and 15, it is noted that Nankervis teaches the Step 6 flow rate is 25 mL/min (i.e. second percentage of the inlet flow rate).  Nankervis does not further teach whether or not the flow rate of 25 mL/min is about fifty percent of the inlet flow rate (claim 15).  However, as set forth above regarding claims 12 and 13, given that Nankervis teaches the fluid media is provided to the IC loop in opposing directions, and Nankervis teaches the IC loop flow rates can be adjusted to flow rates of 50 mL/min or 100 mL/min, or as high as 500 mL/min for various time periods, it is well within the purview of the skilled artisan to optimize the inlet flow rate parameter in order to achieve IC loop flow rates in positive and negative directions, such as fifty percent of the 
It is noted that “[W[here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. “ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).
Regarding claim 16 and the limitation that the sum of the first flow rate and second flow rate equals the inlet flow rate, it is noted, as discussed immediately above regarding claims 13 and 15, that Nankervis renders obvious the fluid media being provided to the IC loop wherein the first flow rate and second flow rates are fifty percent of the inlet flow rate of the fluid media, thus meeting the limitation of claim 16.
Regarding claim 17, Nankervis teaches expanding cells in the growth chamber (FIG. 1B, #801) of the CES (paragraph [0047], thus meeting the limitation of claim 17.
Regarding claim 36 and the limitation directed to the cell expansion system being a closed system, it is noted the instant specification (paragraph [0067]) discloses “a closed cell expansion system comprises contents that are not directly exposed to the atmosphere”.  The instant specification illustrates the closed system in FIG. 1A and FIG. 6, for example, and paragraph [0118] discloses that a cell expansion system that incorporates features of the instant invention is the Quantum® Cell Expansion System.  It is noted that Nankervis illustrates substantially the same cell expansion system in FIG. 1A and FIG. 1B, for example, and Nankervis teaches using a Quantum® cell expansion system (paragraphs [0188]-[0190]). Nankervis further teaches the cell expansion system comprises fluid circulation loops having inlet and outlet paths which 
Regarding claim 39, Nankervis (paragraph [0087]) teaches the hollow fiber membrane comprises a plurality of semi-permeable hollow fibers, thus meeting the limitation of claim 39.
	Regarding claim 40, it is noted, as set forth above regarding the rejection of claim 1, the CES system disclosed by Nankervis comprises a circulation pathway identified as an intracapillary loop (intracapillary space) and a circulation pathway identified as an extracapillary loop (extracapillary space) (FIGs. 1A and 1B; paragraphs [0041], [0046] and [0052]).  The intracapillary loop is considered to read on “the first portion of the bioreactor” and the extracapillary loop is considered to read on “the second portion of the bioreactor”. Thus, Nankervis’ teaching meets the limitations of claim 40.
	Regarding claim 41, and the limitation “wherein the moving the first volume of the fluid and the moving the second volume of the fluid confines the plurality of the cells in the bioreactor”, it is noted that Nankervis (paragraph [0255]) teaches the purpose of the Bull’s Eye Attachment process steps is to allow adherent cells to attach to the bioreactor (i.e. confines the plurality of cells in the bioreactor) and Steps 4 and 6 specifically indicate circulation of the media is for the purpose of moving cells in the IC loop to the bioreactor (i.e. confines the plurality of cells in the bioreactor), thus Nankervis’ teaching meets the limitations of claim 41.
It is additionally noted that the wherein statement is directed to an intended result.  It is noted that as indicated in MPEP § 2111.04, a wherein clause in a method .  
	

Claim 4 remains rejected under 35 U.S.C. 103 as being unpatentable over Nankervis, as applied to claims 1-3, 5-17, 36 and 39-41 above, and further in view of Gruenberg et al., (US 2001/0031253; previously cited) (“Gruenberg”).
The teaching of Nankervis is set forth above.
Regarding claim 4, although Nankervis teaches the cell expansion method includes the expansion of non-adherent cells, such as hematopoietic cells, Nankervis does not specifically teach the hematopoietic cells comprise T-cells (T lymphocytes).
However, Gruenberg is directed to methods for adoptive immunotherapy treatments wherein immune cells isolated from patients are expanded ex vivo to form effector cells for re-infusion to the patient (paragraphs [0004] and [0008]).  Gruenberg specifically teaches expansion of the therapeutic T-cells using a hollow fiber cell expansion system (paragraphs [0124]-[0125]). Thus, Gruenberg has established it was well known to expand T-cells in hollow fiber cell expansion systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the therapeutic T-cells (hematopoietic cells) of Gruenberg for the hematopoietic cells of Nankervis.  
The person of ordinary skill in the art would have been motivated to substitute the T-cells, as taught by Gruenberg, for the predictable result of successfully expanding a population of T-cells that are effective for use in adoptive immunotherapy treatments.
. 

Claims 37-38 remain rejected under 35 U.S.C. 103 as being unpatentable over Nankervis, as applied to claims 1-3, 5-17, 36 and 39-41 above, and further in view of Ezzelarab et al., (Curr Transplant Rep. 2016 December; 3(4): 265-274; previously cited) (“Ezzelarab”) and Germeroth et al., (WO 2015/158868; previously cited) (“Germeroth”).
The teaching of Nankervis is set forth above.
Regarding claim 38, although Nankervis teaches the cell expansion method includes the expansion of non-adherent cells, such as hematopoietic cells, Nankervis does not specifically teach the hematopoietic cells comprise one or more subpopulations of  T-cells (T lymphocytes).
However, Ezzelarab teaches that Tregs may contribute to long-term organ allograft survival (Abstract) and in order to promote immune tolerance, Tregs should constitute at least 30% of recipient T cells early after transplantation.  Ezzelarab further teaches that given the maximum number of Tregs that can be obtained at one time from peripheral blood of a healthy human adult is about 200 x 106 cells, ex vivo expansion is essential to obtaining a sufficient number of Tregs and therefore have an impact on Numbers of Treg Needed to Achieve a Therapeutic Effect, pages 266-267).
Germeroth is directed to ex vivo expansion of lymphocytes, e.g. T cells, since they are useful in methods of immunotherapy (paragraphs [0002]-[0003]).  Germeroth teaches the expanded lymphocyte population includes various subpopulations including T helper cells and regulatory T cells (Treg) (paragraph [0094]) (i.e. one or more subpopulations of T cells, one or more subpopulations of T cells comprise regulatory T cells (Tregs)).  Germeroth further teaches the T cells can be expanded in hollow fiber bioreactors such as the Quantum® cell expansion system (paragraph [00102]).
Therefore, taking into hand the teachings of Ezzelarab and Germeroth one would recognize that ex vivo expansion of Tregs is essential to successful immune therapy and it is well-known that Tregs can be expanded ex vivo using hollow fiber cell expansion systems such as the Quantum® cell expansion system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Tregs (hematopoietic cells) as the hematopoietic cells of Nankervis since both cell types are known to be successfully expanded using the Quantum® cell expansion system.  
The person of ordinary skill in the art would have been motivated to substitute the Tregs, as taught by Ezzelarab and Germeroth, for the predictable result of successfully expanding a population of T-cells that are effective for use in immunotherapy treatments.
The skilled artisan would have had a reasonable expectation of success in substituting the Tregs of Ezzelarab and Germeroth for the hematopoietic cells of Nankervis because each of these cell types are hematopoietic cells and the teachings are KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.

Response to Remarks
As to Applicant’s arguments regarding the teaching of Nankervis and the newly amended limitations, as discussed at Applicant’s remarks (pages 7-8), Applicant’s remarks are not found persuasive for the reasons discussed in the updated rejection, as set forth above.  

As to the rejection of claim 4, Applicants rely on the arguments used in traversing the above rejection to claims 1-3, 5-17 and 36 to also traverse this rejection without additional arguments. However, as explained above, the previous rejection stands.  Therefore, the response set forth above to arguments also applies to this rejection.

As to Applicant’s remarks regarding claims 36-38, Applicants rely on the arguments used in traversing the above rejection to claims 1-3, 5-17 and 36 to also traverse this rejection without additional arguments. However, as explained above, the 

As to Applicant’s remarks regarding new claims 39-41, Applicant asserts that none of the cited references discloses or suggests the combination of features recited in claims 39-41 (Applicant’s remarks, page 9). 
Applicant’s remarks have been fully considered, but are not found persuasive in view of the rejection set forth above over Nankervis, addressing the new limitations.

Conclusion
No claim is allowed. No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EVELYN Y PYLA/Examiner, Art Unit 1633